Citation Nr: 0812104	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD and assigned an initial evaluation of 30 percent, 
effective from March 3, 2004.


FINDING OF FACT

Throughout the rating period, the veteran's service-connected 
PTSD has not been manifested by occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  
VA must request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.  38 C.F.R. § 
3.159.

The RO provided the appellant with pre-adjudication notice by 
letter dated in April 2004.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

The Board notes that none of the notice letters discussed the 
criteria for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   


The Board finds that to the extent that there may be any 
notice errors in this case, such errors did not affect the 
essential fairness of the adjudication as VA has obtained all 
relevant evidence and the veteran was given a VA examination 
to determine the current severity of his PTSD.  Thus, the 
opportunity to develop the case that was provided during the 
appeal period rendered any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Vazquez-Flores, 22 Vet. App. 
at 49.  
Furthermore, the veteran has been represented at the RO and 
before BVA by a State Veterans Service Organization (VSO) 
recognized by VA.  The Board presumes that the veteran's 
representatives have a comprehensive knowledge of VA laws and 
regulations, including those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

VA has obtained service medical records, afforded the veteran 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claim file; and 
the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.  

Increased Rating for PTSD

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores of 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores of 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, a 30 percent rating 
is for consideration where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the patient generally functions 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Background and Analysis

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

The record contains a report from C. Page Brown, Psy. D., who 
diagnosed the veteran's condition as PTSD and began treating 
him in February 2004.  Dr. Brown stated that the veteran had 
experienced "a great deal of emotional distress, including 
difficulty controlling his anger, symptoms of depression 
including suicidal ideation, hypervigilance, isolation, and a 
history of alcohol abuse."  She described him as emotionally 
detached, noting that there was no evidence of a thought 
disorder, but his mood was often depressed and he exhibited 
psychomotor agitation.  She reported that he was initially 
very anxious about treatment but was developing trust in the 
therapy process and becoming more cooperative and insightful.  
Dr. Brown rated the veteran's GAF at that time as 43.  

The veteran underwent a VA psychiatric examination in January 
2005.  The examiner recounted the veteran's subjective 
complaints of estrangement from his family, poor memory, and 
depression because of his knee problems.  He noted that the 
veteran said he wanted to kill himself, but that he denied 
any suicidal intent or behavior.  The veteran said he seldom 
had dreams of Vietnam unless he had been drinking.  He 
admitted to imagining incidents of road rage but denied ever 
engaging in dangerous behavior or intending to harm others.  
The veteran reported that he had one friend and that he 
maintained contact with his family in Oregon.  He stated that 
he would drink up to 30 beers in one sitting and that he had 
had three DUIs.  The examiner diagnosed mild PTSD and alcohol 
abuse and rated his GAF at 60.  

The record contains a second letter from Dr. Brown dated in 
September 2004.  It is identical to her May 2004 letter 
except that it notes the veteran's GAF as 52.  

In the veteran's September 2005 notice of disagreement, he 
alleged that he experienced daily anger and regular panic and 
anxiety attacks.  He reported that he was enrolled in college 
half-time but had difficulty going to classes because of 
anxiety and inability to focus.  He stated that he had 
friends he went fishing with but that he did not trust them.  
He described feeling grief and sadness for friends lost in 
Vietnam and said that he experienced depression every day.  
The veteran said he had regular thoughts of suicide and had 
made a plan to kill himself, but that he would not carry it 
out because he did not want to hurt his mother.  He described 
having nightmares and repetitive thoughts about Vietnam which 
he believed were triggered by news of the war in Iraq.  He 
said he had problems with authority, which had caused him to 
change employers many times over the last 35 years.  He says 
his combat experiences affect his daily life, as he 
constantly relives them.  

The veteran underwent another VA psychiatric evaluation in 
June 2007.  At that time, the veteran reported depression 
about once a week in response to specific problems such as 
financial status, but he attributed significant positive 
effects to the Paxil he was then taking.  He stated that he 
had occasional anxiety, especially when thinking about 
Vietnam.  He reported visits with his family and stated that 
they were all very supportive of him.  He had a "fishing 
buddy" that he talked to every day, and he enjoyed hunting, 
fishing, and gardening.  The veteran stated that his 
nightmares were less severe since he had begun taking Paxil.  
The examiner noted that there were no hallucinations, 
inappropriate behaviors, or panic attacks, and that his 
memory was good except that he needed to use a shopping list 
and to write down phone numbers.  He stated that the veteran 
reported suicidal ideation "a couple of times" with a vague 
plan of using a gun but no intention or past attempts.  The 
examiner noted that the veteran's PTSD symptoms included 
recurrent, intrusive and distressing recollections of his 
time in Vietnam, along with a feeling of detachment from 
others.  He had difficulty falling asleep, irritability, and 
difficulty concentrating.  The examiner concluded that the 
veteran's PTSD did not result in any impairment in judgment, 
thinking, family relations, work, mood, or school, and there 
is no reduced reliability or productivity due to PTSD 
symptoms.  He stated that the veteran functions 
satisfactorily for the most part, although there are 
occasions when his PTSD symptoms impair his social and 
occupational functioning.  His GAF score was 60, and the 
examiner opined that his prognosis for further improvement 
appeared fair to good.  

The veteran's symptoms do not warrant a rating greater than 
30 percent.  He has been noted to have depression, anxiety, 
occasional panic attacks, chronic sleep impairment, and mild 
memory loss, all of which are contemplated by the 30 percent 
rating.  According to the medical examiners, his panic 
attacks and depression have not affected his ability to 
function independently, appropriately, and effectively.  The 
veteran's judgment, thought processes, speech patterns, 
orientation, personal appearance and hygiene, and family 
relationships have always been assessed as within normal 
limits.  He has episodes of anger and irritability, but these 
have not resulted in violence.  

The Board notes that examiners have assigned the veteran 
varying GAF scores.  The two VA examiners assigned scores of 
60, while Dr. Brown assessed the veteran's GAF at 43 in May 
2004 and 52 in September 2004.  An examiner's classification 
of the level of psychiatric impairment, by word or by a GAF 
score, is considered, but it is not determinative of the 
percentage VA disability rating to be assigned.  The 
percentage evaluation is based on all the evidence that bears 
on occupational and social impairment.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95. Thus, while Dr. Brown described the 
veteran's condition as "severe" and gave him a GAF of 43, 
the Board notes that the symptoms she described (good 
grooming and hygiene, impaired long-term memory and 
concentration, fair judgment, no thought disorder, often 
depressed mood and psychomotor agitation) are consistent with 
a 30 percent disability rating.  In addition, Dr. Brown 
described these same symptoms exactly in her September 2004 
report, but at that time she assessed the veteran's GAF as 
52.  In this case, the Board finds that symptomatology, which 
has been consistent over time and among examiners, is more 
determinative of the veteran's actual level of disability 
than the GAF scores.  

The Board notes that the veteran has consistently reported 
suicidal ideation, which is one symptom that indicates a 
higher level of impairment.  However, he has not reported 
ever attempting suicide or having any intention of killing 
himself.  Although he wrote in his November 2005 notice of 
disagreement that he had "thought out a plan," for suicide, 
he also wrote that he did not intend to go through with it.  
The VA examiner described his plan as "vague," and none of 
the doctors who heard these statements took any action to 
prevent the veteran from harming himself.  Thus, the greater 
weight of the evidence is against granting a higher rating 
under DC 9411.  

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's PTSD symptoms 
more closely approximate a disability rating of 30 percent.  
The benefit sought on appeal is denied.


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


